Case: 4:20-cr-00707-AGF-SRW Doc. #: 4 Filed: 10/23/20 Page: 1 of 6 PageID #: 13



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
          Plaintiff,                             )
                                                 )
v.                                               )     No. 0--0%
                                                 )
MATTHEW THILGES,                                 )
                                                 )
          Defendant.                             )


                   MOTION FOR PRETRIAL DETENTION AND HEARING

      Comes now the United States of America, by and through its Attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Colleen C. Lang, Assistant

United States Attorney for said District, and moves the Court to order defendant detained

pending trial, and further requests that a detention hearing be held three (3) days from the date of

defendant's initial appearance before the United States Magistrate pursuant to Title 18, United

States Code, §3141, et seq.

 Further, the Government asserts:

1. Attempted Production of Child Pornography, Title 18, U.S.C. Section 2251(a) and
   Receipt of Child Pornography, Title 18 U.S.C. Section 2252A(a)(2) are presumption
   detention charges under Title 18 Section 3142(e)(3)(E).
   Under Title 18 U.S.C., Section 3142(e)(3)(E), subject to rebuttal by the defendant, it shall be

     presumed that no condition or combination of conditions will reasonably assure the

     appearance of the person as required and the safety of the community if the judicial officer

     finds that there is probable cause to believe the person committed – an offense involving a

     minor victim under section 1201, 1591, 2241, 2242, 2244(a)(1), 2245, 2251, 2251A,

     2252(a)(a), 2252(a)(2), 2252(a)(3), 2252A(a)(1) and 2422. The defendant has been charged
Case: 4:20-cr-00707-AGF-SRW Doc. #: 4 Filed: 10/23/20 Page: 2 of 6 PageID #: 14



    by complaint with Attempted Production of Child Pornography and Receipt of Child

    Pornography, which are both listed under Section 3142(e)(3)(E), and the government does

    not believe the defense can rebut the presumption for the reasons laid out below in paragraph

    two.


2. Under Title 18 U.S.C. Section 3142(g) lists the factors for the Judge to consider when
   considering pre-trial detention. These factors include the defendant’s mental condition
   and the nature and circumstances of the charges:

       Under Title 18 U.S.C. Section 3142(g), “the judicial officer shall, in determining
whether there are conditions of release that will reasonably assure the appearance of the person
as required and the safety of any other person and the community, take into account the available
information concerning—
       (1) the nature and circumstances of the offense charged . . .
       (3) the history and characteristics of the person, including--
    (A) the person's character, physical and mental condition, family ties, employment, financial
           resources, length of residence in the community, community ties, past conduct, history
           relating to drug or alcohol abuse, criminal history, and record concerning appearance at
           court proceedings . . .”


       As far as the nature and circumstances of the offense, the defendant was investigated by

the FBI after email addresses tied to IP address were posting numerous threats online over a

period of time. The threats coming from IP addresses tied to both the defendant’s and work

include:

              a. July 13, 2020 – Fuck the government. Kill ALL democrats. Start at

                  alphabet/google/youtube. KILL THEM ALL !!!!!




                                                   2
Case: 4:20-cr-00707-AGF-SRW Doc. #: 4 Filed: 10/23/20 Page: 3 of 6 PageID #: 15



         b. July 13, 2020 – Make the world a better place , shoot a democrat in the face. I

            have dibs on EVERY alphabet/google/youtube employee. You guys can start

            wherever you want.

         c. October 1, 2020 – If a cop , ANY cop , shows up at your door WITHOUT a

            warrant and attempts to KIDNAP you or any member of your family , you are not

            only entitled to shoot it in the face , you are OBLIGATED to do so as an

            American Citizen.

         d. October 4, 2020 – No more talk. Just shoot. Shoot to kill. Anywhere and

            everywhere. I am a staunch vehement conservative libertarian and I have

            absolutely had enough of government thugs and government bureaucrats. They

            ALL need to DIE right along with blm , antifa and EVERY member of the

            communist democrat party of America.

         e. October 6, 2020 – alphabet/google/youtube is a terrorist organization. Every

            employee must be PUT TO DEATH for sedition , subversion , insurrection ,

            treason and crimes against humanity. The science is settled. KILL THEM ALL

            and DO IT NOW !

         f. October 6, 2020 – democrat children are easier to shoot than democrat “parents”.

            They’re not as fast.

         g. October 7, 2020 – If government employees murdered your business , you have

            the right to murder the government employees. Call me , I will help you do that.




                                             3
Case: 4:20-cr-00707-AGF-SRW Doc. #: 4 Filed: 10/23/20 Page: 4 of 6 PageID #: 16



           h. October 13, 2020 – Every single law abiding, tax paying citizen of the state of

                Michigan now has the legal right to shoot whitmer on sight without hesitation.

                The charge is treason , verdict is GUILTY.

           i.   October 13, 2020 – The harris statement at the 52 second mark grants permission

                for any and every American citizen to LEGALLY kill any democrat ON SIGHT

                without hesitation and without remorse.

       On October 19, 2020, due to the escalating nature of the threats, a search warrant for the

defendant’s home was applied for and granted. The search warrant was executed on October 21,

2020, at the defendant’ home and several computer devices were seized. First, the defendant’s

cell phone was searched and it revealed images of a partially nude minor female child sleeping

on the defendant’s sofa. The search of the cell phone was paused, while agents requested another

search warrant to search the computer devices for child pornography images. The search was

resumed and more images of child pornography have been located on the defendant’s Acer

computer. These images appear to of child pornography received from the internet including:

                x   37WDW.jpg: The image depicts a minor female, approximately 5-6 years of

                    age, in a three-picture collage. The minor female is depicted standing in front

                    of the camera wearing fishnet arm stockings, a lacy red and black bra and no

                    pants. Her genitals are clearly visible. The same minor female is then depicted

                    kneeling in front of an adult male, with her mouth open and her tongue in

                    contact with his erect penis. Lastly, the same minor female is depicted laying

                    on top of an adult male in a bed, with his erect penis in her mouth. An adult

                    female sits a computer in the background with her back to them. Said image


                                                  4
Case: 4:20-cr-00707-AGF-SRW Doc. #: 4 Filed: 10/23/20 Page: 5 of 6 PageID #: 17



                   was created (added) to the device’s “downloads” folder on September 28,

                   2020, and last accessed on October 12, 2020.

       The images located of the minor child between the ages of six and eight years old in the

defendant’s home, include:

           x   Cross.0_embedded_265.jpg: the image depicts a clothed minor female sleeping

               on her back with her arms behind her head, on what appears to be a couch. The

               child’s pants are pulled down partially exposing her stomach and pelvic area. A

               blanket on the child’s thighs appears to obstruct the camera view of her genitals,

               which is the focal point of the image. The minor appears to be between the ages

               of 6 and 8.

           x   Cross.0_embedded_152.jpg and Cross.0_embedded_161.jpg: The images depict

               what appears to be the same minor female, lying on her stomach and sleeping on

               what appears to be the same couch as the image described above. The child’s is

               wearing different clothes than in the image described above. The child’s pants are

               pulled down, exposing her entire buttocks, which is the focal point of the images.

As to the history and characteristics of the person, the defendant had numerous guns in his house

including the following:

               x   Smith and Wesson M&P assault rifle, S/N JAL3958

               x   Springfield Armory XD-40 handgun, S/N XD487725

               x   Smith and Wesson M&P 15-22 assault rifle, S/N JAL7217

               x   Bushmaster Carbon 15 assault rifle, S/N CRB052097

               x   Smith and Wesson M&P 15 assault rifle, S/N SU21850

                                                5
Case: 4:20-cr-00707-AGF-SRW Doc. #: 4 Filed: 10/23/20 Page: 6 of 6 PageID #: 18




              x   Bushmaster XM15-E2S assault rifle, S/N BFIT032834

              x   CXV model CCR15 assault rifle, S/N GTOC011450

              x   Bushmaster Carbon 15 assault rifle, S/N CBC038817

              x   Bushmaster Carbon 15 assault rifle, S/N CBC037142

              x   Tactical Vest with 3 loaded pistol mags and 4 loaded rifle mags

              x   Two 100-round drum magazines, loaded

              x   Additional pistol magazines, assault rifle magazines and ammunition

      WHEREFORE, based on the foregoing reasons, the Government requests this Court to

   order defendant detained prior to trial, and further to order a detention hearing three (3) days

   from the date of defendant’s initial appearance.



                                                      Respectfully submitted,

                                                      JEFFREY B. JENSEN
                                                      United States Attorney


                                                      /s /Colleen C. Lang__________
                                                      COLLEEN C. LANG, #56872MO
                                                      Assistant United States Attorney
                                                      111 South 10th Street, Rm. 20.333
                                                      St. Louis, Missouri 63102
                                                      314-539-2200




                                                 6
